              Case 2:19-cv-00493-JAD-DJA Document 40 Filed 08/24/20 Page 1 of 1



 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3

 4       JOHN TURNER,                                          Case No. 2:19-cv-00493-JAD-DJA
 5                                          Petitioner
                v.                                              Order Directing Respondents to
 6                                                                 File Complete Exhibit 85
         TIMOTHY FILSON, et al.,
 7                                                                       [ECF No. 32-4]
                                         Respondents
 8

 9            Upon review of the record, it appears that multiple pages are missing from Exhibit 85, 1
10   Petitioner John Turner’s Second State Post-Conviction Habeas Petition, dated January 10, 2018.
11   Accordingly, IT IS HEREBY ORDERED that Respondents must FILE a complete copy of
12   Exhibit 85 by September 4, 2020.
13            IT IS SO ORDERED.
14            Dated: August 24, 2020
15

16
                                                             U.S. District Judge Jennifer A. Dorsey
17

18

19
20

21

22

23

24

25

26

27
     1
28       ECF No. 32-4.



                                                         1
